The plaintiff's petition for certification to appeal from the Appellate Court, 177 Conn. App. 824, 173 A.3d 393 (2017), is granted, limited to the following issue:"Did the Appellate Court properly affirm the trial court's judgment when it determined that (1) the trial court did not improperly charge the jury on the defendant's justification defense of criminal trespass, (2) the special defense of others was not barred by insufficient evidence, and (3) no finding needed to be made on the plaintiff's rights to the property?"McDONALD, J., did not participate in the consideration of or decision on this petition.